 



Exhibit 10.21

PRIDE INTERNATIONAL, INC.
1998 LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective February 17, 2005)

     1. Objectives. The Pride International, Inc. 1998 Long-Term Incentive Plan
(the “Plan”) is designed to retain selected employees of Pride International,
Inc., a Delaware corporation (the “Company”), and its Subsidiaries and reward
them for making significant contributions to the success of the Company and its
Subsidiaries. These objectives are to be accomplished by making Awards under the
Plan and thereby providing Participants with a proprietary interest in the
growth and performance of the Company and its Subsidiaries.

     2. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

     “Award” means the grant of any form of ISO, Nonqualified Option, stock
appreciation right, stock award or cash award, whether granted singly, in
combination or in tandem, to a Participant pursuant to any applicable terms,
conditions and limitations as the Committee may establish in order to fulfill
the objectives of the Plan.

     “Award Agreement” means a written agreement between the Company and a
Participant that sets forth the terms, conditions and limitations applicable to
an Award.

     “Board” means the Board of Directors of the Company.

     “Change in Control” means, and shall be deemed to have occurred on the date
of the first to occur of any of the following:



  i.   a Change in Control of the Company of the nature that would be required
to be reported in response to item 6(e) of Schedule 14A of Regulation 14A or
Item 1 of Form 8(k) promulgated under the Exchange Act as in effect on the date
of this Agreement, or if neither item remains in effect, any regulations issued
by the Securities and Exchange Commission pursuant to the Exchange Act which
serve similar purposes;     ii.   any “person” (as such term is used in Sections
12(d) and 14(d)(2) of the Exchange Act) is or becomes a beneficial owner,
directly or indirectly, of securities of the Company representing twenty percent
(20%) or more of the combined voting power of the Company’s then-outstanding
securities;     iii.   the individuals who were members of the Board of
Directors of the Company immediately prior to a meeting of the shareholders of
the Company involving a contest for the election of Directors shall not
constitute a majority of the Board of Directors following such election;

 



--------------------------------------------------------------------------------



 



  iv.        the Company shall have merged into or consolidated with another
corporation, or merged another corporation into the Company, on a basis whereby
less than fifty percent (50%) of the total voting power of the surviving
corporation is represented by shares held by former shareholders of the Company
prior to such merger or consolidation;     v.        the Company shall have
sold, transferred or exchanged all, or substantially all, of its assets to
another corporation or other entity or person.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

     “Committee” means such committee of two or more members of the Board as is
designated by the Board to administer the Plan, or the full Board if so
designated. The Committee shall be constituted to permit Awards under the Plan
to comply with Rule 16b-3, if applicable.

     “Common Stock” means the Common Stock, no par value, of the Company.

     “Director” means an individual serving as a member of the Board.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

     “Fair Market Value” means, as of a particular date, (i) if the shares of
Common Stock are listed on the New York Stock Exchange, then the final closing
sales price per share of Common Stock as reported on New York Stock Exchange
Composite Trading Listings, or a similar report selected by the Company, on that
date, or, if there shall have been no such sale so reported on that date, on the
last preceding date on which such a sale was so reported, (ii) if the shares of
Common Stock are listed on a national securities exchange other than the New
York Stock Exchange, the mean between the highest and lowest sales price per
share of Common Stock on the primary such national securities exchange on that
date, or, if there shall have been no such sale so reported on that date, on the
last preceding date on which such a sale was so reported, (iii) if the shares of
Common Stock are not so listed but are quoted by The NASDAQ Stock Market, Inc.,
the mean between the highest and lowest sales price per share of Common Stock on
the consolidated transaction reporting system for The NASDAQ Stock Market, Inc.
on that date, or, if there shall have been no such sale so reported on that
date, on the last preceding date on which such a sale was so reported, (iv) if
the Common Stock is not so listed or quoted, the mean between the closing bid
and asked price on that date, or, if there are no quotations available for such
date, on the last preceding date on which such quotations shall be available, as
reported by The NASDAQ Stock Market, Inc., or, if not reported by The NASDAQ
Stock Market, Inc., by the National Quotation Bureau, Inc., or (v) if none of
the above are applicable, the fair market value of a share of Common Stock as
determined in good faith by the Committee.

     “ISO” means an incentive stock option within the meaning of Code
Section 422.

2



--------------------------------------------------------------------------------



 



     “Nonqualified Option” means a nonqualified stock option within the meaning
of Code Section 83.

     “Participant” means an employee of the Company or any of its Subsidiaries
to whom an Award has been made under this Plan.

     “Restricted Stock” means Common Stock that is restricted or subject to
forfeiture provisions.

     “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, or any
successor rule.

     “Subsidiary” means (i) with respect to any Awards other than incentive
stock options within the meaning of Code Section 422, any corporation, limited
liability company or similar entity of which the Company directly or indirectly
owns shares representing more than 50% of the voting power of all classes or
series of equity securities of such entity, which have the right to vote
generally on matters submitted to a vote of the holders of equity interests in
such entity, and (ii) with respect to Awards of incentive stock options, any
subsidiary within the meaning of Section 424(f) of the Code or any successor
provision.

     3. Eligibility. All employees of the Company and its Subsidiaries are
eligible for Awards under this Plan. The Committee shall select the Participants
in the Plan from time to time by the grant of Awards under the Plan.

     4. Common Stock Available for Awards. There shall be available for Awards
granted wholly or partly in Common Stock (including rights or options which may
be exercised for or settled in Common Stock) under this Plan ten percent (10%)
of the total shares of Common Stock outstanding from time to time.
Notwithstanding the foregoing, however, the maximum number of shares of Common
Stock that may be issued pursuant to ISOs shall be 1,000,000 shares. The Board
and the appropriate officers of the Company shall from time to time take
whatever actions are necessary to file required documents with governmental
authorities and stock exchanges and transaction reporting systems to make shares
of Common Stock available for issuance pursuant to Awards. Common Stock related
to Awards that are forfeited or terminated, expire unexercised, are settled in
cash in lieu of Common Stock or in a manner such that all or some of the shares
covered by an Award are not issued to a Participant or are exchanged for Awards
that do not involve Common Stock, shall immediately become available for Awards
hereunder.

     5. Administration. This Plan shall be administered by the Committee, which
shall have full and exclusive power to interpret this Plan and to adopt such
rules, regulations and guidelines for carrying out this Plan as it may deem
necessary or proper, all of which powers shall be exercised in the best
interests of the Company and in keeping with the objectives of this Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable to carry it into effect. Any decision of
the Committee in the interpretation and administration of this Plan shall lie
within its sole and absolute discretion and shall be final,

3



--------------------------------------------------------------------------------



 



conclusive and binding on all parties concerned. Notwithstanding anything herein
to the contrary, without the prior approval of the Company’s shareholders,
Awards issued under the Plan will not be repriced, replaced or regranted through
cancellation or by decreasing the exercise price of a previously granted Award
except as provided by the adjustment provisions of Section 14. No member of the
Committee or officer of the Company to whom it has delegated authority in
accordance with the provisions of Section 6 of this Plan shall be liable for
anything done or omitted to be done by him or her, by any member of the
Committee or by any officer of the Company in connection with the performance of
any duties under this Plan, except for his or her own willful misconduct or as
expressly provided by statute.

     6. Delegation of Authority. The Committee may delegate to the President and
to other senior officers of the Company its duties under this Plan pursuant to
such conditions or limitations as the Committee may establish, except that the
Committee may not delegate to any person the authority to grant Awards to, or
take other action with respect to, Participants who are subject to Section 16 of
the Exchange Act.

     7. Awards. The Committee shall determine the type or types of Awards to be
made to each Participant under this Plan. Each Award made hereunder shall be
embodied in an Award Agreement, which shall contain such terms, conditions and
limitations as shall be determined by the Committee in its sole discretion and
shall be signed by the Participant and by the President or by any officer of the
Company to whom the President has delegated such authority for and on behalf of
the Company. An Award Agreement may include provisions for the repurchase by the
Company of Common Stock acquired pursuant to the Plan and the repurchase of a
Participant’s option rights under the Plan. Awards may consist of those listed
in this Section 7 and may be granted singly, in combination or in tandem. Awards
may also be made in combination or in tandem with, in replacement of, or as
alternatives to grants or rights (a) under this Plan or any other employee plan
of the Company or any of its Subsidiaries, including the plan of any acquired
entity, or (b) made to any Company or Subsidiary employee by the Company or any
Subsidiary. An Award may provide for the granting or issuance of additional,
replacement or alternative Awards upon the occurrence of specified events,
including the exercise of the original Award. The occurrence of a Change in
Control shall result in acceleration of the vesting and exercisability of, and
lapse of restrictions with respect to, all Awards. Notwithstanding anything
herein to the contrary, no Participant may be granted Awards consisting of stock
options or stock appreciation rights exercisable for more than 2,500,000 shares
of Common Stock.

     (i) Stock Option. An Award may consist of a right to purchase a specified
number of shares of Common Stock at a price specified by the Committee in the
Award Agreement or otherwise but, in any case, not less than Fair Market Value
on the date of grant. A stock option may be in the form of an ISO which, in
addition to being subject to applicable terms, conditions and limitations
established by the Committee, complies with Section 422 of the Code, or in the
form of a Nonqualified Option. Notwithstanding the foregoing, no ISO can be
granted under the Plan more than ten years following the Effective Date of the
Plan.

     (ii) Stock Appreciation Right. An Award may consist of a right to receive a
payment, in cash or Common Stock, equal to the excess of the Fair Market Value
or other

4



--------------------------------------------------------------------------------



 



specified valuation of a specified number of shares of Common Stock on the date
the stock appreciation right (“SAR”) is exercised over the Fair Market Value on
the date the SAR was granted, as set forth in the applicable Award Agreement.

     (iii) Stock Award. An Award may consist of Common Stock or may be
denominated in units of Common Stock. All or part of any stock Award may be
subject to conditions established by the Committee and set forth in the Award
Agreement, which conditions may include, but are not limited to, continuous
service with the Company and its Subsidiaries, achievement of specific business
objectives, increases in specified indices, attaining specified growth rates and
other comparable measurements of performance. Such Awards may be based on Fair
Market Value or other specified valuations. The certificates evidencing shares
of Common Stock issued in connection with a stock Award shall contain
appropriate legends and restrictions describing the terms and conditions of the
restrictions applicable thereto.

     (iv) Cash Award. An Award may be denominated in cash with the amount of the
eventual payment subject to future service and such other restrictions and
conditions as may be established by the Committee and set forth in the Award
Agreement, including, but not limited to, continuous service with the Company
and its Subsidiaries, achievement of specific business objectives, increases in
specified indices, attaining specified growth rates and other comparable
measurements of performance.

     8. Payment of Awards.

     (a) General. Payment of Awards may be made in the form of cash or Common
Stock or combinations thereof and may include such restrictions as the Committee
shall determine including, in the case of Common Stock, restrictions on transfer
and forfeiture provisions.

     (b) Deferral. The Committee may, in its discretion, (i) permit selected
Participants to elect to defer payments of some or all types of Awards in
accordance with procedures established by the Committee or (ii) provide for the
deferral of an Award in an Award Agreement or otherwise. Any such deferral may
be in the form of installment payments or a future lump sum payment. Any
deferred payment, whether elected by the Participant or specified by the Award
Agreement or by the Committee, may be forfeited if and to the extent that the
Award Agreement so provides.

     (c) Dividends and Interest. Dividends or dividend equivalent rights may be
extended to and made part of any Award denominated in Common Stock or units of
Common Stock, subject to such terms, conditions and restrictions as the
Committee may establish. The Committee may also establish rules and procedures
for the crediting of interest on deferred cash payments and dividend equivalents
for deferred payment denominated in Common Stock or units of Common Stock.

     (d) Substitution of Awards. At the discretion of the Committee, a
Participant may be offered an election to substitute an Award for another Award
or Awards of the same or different type; provided, however, that except as
provided in Section 14, in no event may the

5



--------------------------------------------------------------------------------



 



exercise price of an outstanding option be reduced by modification, substitution
or any other method without the prior approval of the Company’s shareholders.

     9. Stock Option Exercise. The price at which shares of Common Stock may be
purchased under a stock option shall be paid in full at the time of exercise in
cash or, if permitted by the Committee, by means of tendering Common Stock or
surrendering all or part of that or any other Award, including Restricted Stock,
valued at Fair Market Value on the date of exercise, or any combination thereof.
The Committee shall determine acceptable methods for tendering Common Stock or
Awards to exercise a stock option as it deems appropriate. If permitted by the
Committee, payment may be made by successive exercises by the Participant. The
Committee may provide for procedures to permit the exercise or purchase of
Awards by use of the proceeds to be received from the sale of Common Stock
issuable pursuant to an Award. Unless otherwise provided in the applicable Award
Agreement, in the event shares of Restricted Stock are tendered as consideration
for the exercise of a stock option, a number of the shares issued upon the
exercise of the stock option, equal to the number of shares of Restricted Stock
used as consideration therefor, shall be subject to the same restrictions as the
Restricted Stock so submitted as well as any additional restrictions that may be
imposed by the Committee.

     10. Tax Withholding. The Company shall have the right to deduct applicable
taxes from any Award payment and withhold, at the time of delivery or vesting of
cash or shares of Common Stock under this Plan, an appropriate amount of cash or
number of shares of Common Stock or a combination thereof for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes. The
Committee may also permit withholding to be satisfied by the transfer to the
Company of shares of Common Stock theretofore owned by the holder of the Award
with respect to which withholding is required. If shares of Common Stock are
used to satisfy tax withholding, such shares shall be valued based on the Fair
Market Value when the tax withholding is required to be made.

     11. Amendment, Modification, Suspension or Termination. The Board may
amend, modify, suspend or terminate this Plan for the purpose of meeting or
addressing any changes in legal requirements or for any other purpose permitted
by law except that (a) no amendment or alteration that would impair the rights
of any Participant under any Award previously granted to such Participant shall
be made without such Participant’s consent and (b) no amendment or alteration
shall be effective prior to approval by the Company’s shareholders to the extent
such approval is determined by the Board to be required by applicable laws,
regulations or exchange requirements.

     12. Termination of Employment. Upon the termination of a Participant’s
employment (“Employment”) any unexercised, deferred or unpaid Awards shall be
treated as provided in the specific Award Agreement evidencing the Award or in
any other agreement with the Participant. Unless otherwise specifically provided
in the Award Agreement or such other agreement or unless specifically
accelerated by the Committee, each Award granted pursuant to this Plan which is
a stock option shall be deemed to provide that if the Participant’s Employment
with the Company or its Subsidiaries ends for any reason whatsoever, the option
shall

6



--------------------------------------------------------------------------------



 



immediately terminate to the extent the option is not vested (or does not become
vested as a result of such termination of Employment) on the date the
Participant’s Employment terminated.

     13. Assignability. Except as otherwise provided herein, no Award granted
under this Plan shall be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated by a Participant other than by will or the laws of
descent and distribution, and during the lifetime of a Participant, any Award
shall be exercisable only by him, or, in the case of a Participant who is
mentally incapacitated, the Award shall be exercisable by his guardian or legal
representative. The Committee may prescribe and include in applicable Award
Agreements other restrictions on transfer. Any attempted assignment or transfer
in violation of this Section 13 shall be null and void. Upon the Participant’s
death, the personal representative or other person entitled to succeed to the
rights of the Participant (the “Successor Participant”) may exercise such
rights. A Successor Participant must furnish proof satisfactory to the Company
of his or her right to exercise the Award under the Participant’s will or under
the applicable laws of descent and distribution.

     Subject to approval by the Committee in its sole discretion, all or a
portion of the Awards granted to a Participant under the Plan which are not
intended to be ISOs may be transferable by the Participant, to the extent and
only to the extent specified in such approval, to (i) the children or
grandchildren of the Participant (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members (“Immediate
Family Member Trusts”), or (iii) a partnership or partnerships in which such
Immediate Family Members have at least ninety-nine percent (99%) of the equity,
profit and loss interests (“Immediate Family Member Partnerships”); provided
that the Award Agreement pursuant to which such Awards are granted (or an
amendment thereto) must expressly provide for transferability in a manner
consistent with this Section. Subsequent transfers of transferred Awards shall
be prohibited except by will or the laws of descent and distribution, unless
such transfers are made to the original Participant or a person to whom the
original Participant could have made a transfer in the manner described herein.
No transfer shall be effective unless and until written notice of such transfer
is provided to the Committee, in the form and manner prescribed by the
Committee. Following transfer, any such Awards shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer,
and, except as otherwise provided herein, the term “Participant” shall be deemed
to refer to the transferee. The events of termination of Employment in
Section 12 shall continue to be applied with respect to the original
Participant, following which the Awards shall be exercisable by the transferee
only to the extent and for the periods specified in this Plan and the Award
Agreement.

     14. Adjustments.

     (a) The existence of outstanding Awards shall not affect in any manner the
right or power of the Company or its shareholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
Common Stock) or the dissolution or liquidation of the Company, or any sale or

7



--------------------------------------------------------------------------------



 



transfer of all or any part of its assets or business, or any other corporate
act or proceeding of any kind, whether or not of a character similar to that of
the acts or proceedings enumerated above.

     (b) In the event of any subdivision or consolidation of outstanding shares
of Common Stock or declaration of a dividend payable in shares of Common Stock
or capital reorganization or reclassification or other transaction involving an
increase or reduction in the number of outstanding shares of Common Stock, the
Committee may adjust proportionally (i) the number of shares of Common Stock
reserved under this Plan and covered by outstanding Awards denominated in Common
Stock or units of Common Stock; (ii) the exercise or other price in respect of
such Awards; and (iii) the appropriate Fair Market Value and other price
determinations for such Awards. In the event of any consolidation or merger of
the Company with another corporation or entity or the adoption by the Company of
a plan of exchange affecting the Common Stock or any distribution to holders of
Common Stock of securities or property (other than normal cash dividends or
dividends payable in Common Stock), the Committee shall make such adjustments or
other provisions as it may deem equitable, including adjustments to avoid
fractional shares, to give proper effect to such event. In the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Committee shall be authorized, in its
discretion, (i) to issue or assume stock options, regardless of whether in a
transaction to which Section 424(a) of the Code applies, by means of
substitution of new options for previously issued options or an assumption of
previously issued options, (ii) to make provision, prior to the transaction, for
the acceleration of the vesting and exercisability of, or lapse of restrictions
with respect to, Awards (to the extent not otherwise provided under Section 7)
and the termination of options that remain unexercised at the time of such
transaction or (iii) to provide for the acceleration of the vesting and
exercisability of the options and SARs and the cancellation thereof (to the
extent not otherwise provided under Section 7) in exchange for such payment as
shall be mutually agreeable to the Participant and the Committee.

     15. Restrictions. No Common Stock or other form of payment shall be issued
with respect to any Award unless the Company shall be satisfied based on the
advice of its counsel that such issuance will be in compliance with applicable
federal and state securities laws. It is the intent of the Company that this
Plan comply with Rule 16b-3 with respect to persons subject to Section 16 of the
Exchange Act unless otherwise provided herein or in an Award Agreement, that any
ambiguities or inconsistencies in the construction of this Plan be interpreted
to give effect to such intention and that, if any provision of this Plan is
found not to be in compliance with Rule 16b-3, such provision shall be null and
void to the extent required to permit this Plan to comply with Rule 16b-3.
Certificates evidencing shares of Common Stock delivered under this Plan may be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or transaction
reporting system upon which the Common Stock is then listed and any applicable
federal and state securities law. The Committee may cause a legend or legends to
be placed upon any such certificates to make appropriate reference to such
restrictions.

     16. Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock
or rights thereto, this Plan shall be unfunded. Although bookkeeping accounts
may be

8



--------------------------------------------------------------------------------



 



established with respect to Participants who are entitled to cash, Common Stock
or rights thereto under this Plan, any such accounts shall be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to a
grant of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. None of the Company, the Board or the Committee shall be required to
give any security or bond for the performance of any obligation that may be
created by this Plan.

     17. Parachute Payment Limitation. Notwithstanding any contrary provision of
the Plan, the Committee may provide in the Award Agreement or in any other
agreement with the Participant for a limitation on the acceleration of vesting
and exercisability of unmatured Awards to the extent necessary to avoid or
mitigate the impact of the golden parachute excise tax under Section 4999 of the
Code on the Participant or may provide for a supplemental payment to be made to
the Participant as necessary to offset or mitigate the impact of the golden
parachute excise tax on the Participant. In the event the Award Agreement or
other agreement with the Participant does not contain any contrary provision
regarding the method of avoiding or mitigating the impact of the golden
parachute excise tax under Section 4999 of the Code on the Participant, then
notwithstanding any contrary provision of this Plan, the aggregate present value
of all parachute payments payable to or for the benefit of a Participant,
whether payable pursuant to this Plan or otherwise, shall be limited to three
times the Participant’s base amount less one dollar and, to the extent
necessary, the exercisability of an unmatured Award shall be reduced in order
that this limitation not be exceeded. For purposes of this Section 17, the terms
“parachute payment,” “base amount” and “present value” shall have the meanings
assigned thereto under Section 280G of the Code. It is the intention of this
Section 17 to avoid excise taxes on the Participant under Section 4999 of the
Code or the disallowance of a deduction to the Company pursuant to Section 280G
of the Code.

     18. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.

     19. Effective Date of Plan. This Plan shall be effective as of the date
(the “Effective Date”) it is originally approved by the Board of Directors of
the Company. Notwithstanding the foregoing, the adoption of this Plan is
expressly conditioned upon the approval by written consent of the holders of a
majority of shares of outstanding shares of Common Stock present, or
represented, and entitled to vote at the annual meeting of shareholders in 1998.
If the shareholders of the Company should fail so to approve this Plan at such
annual meeting, this Plan shall terminate and cease to be of any further force
or effect and all grants of Awards hereunder shall be null and void.
Notwithstanding anything herein to the contrary, in no

9



--------------------------------------------------------------------------------



 



event may any new grants of Awards be made hereunder after May 12, 2008, the
tenth (10th) anniversary of the date that shareholders approved the Plan.

     

  Attested to by the Secretary of Pride International, Inc. as adopted by the
Board of Directors and Shareholders of Pride International, Inc. effective as of
the 12th day of May, 1998 (the “Effective Date”) and as amended and restated by
the Board effective February 17, 2005.
 
   
 
  /s/ W. Gregory Looser

   

  Secretary

10